                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

ELIZABETH SMITH,                           )
                                           )
              Plaintiff                    )
                                           )      2:19-cv-00310-GZS
v.                                         )
                                           )
ROBERT P. SMITH, et al.,                   )
                                           )
              Defendants                   )

                        RECOMMENDED DECISION AFTER
                       REVIEW OF PLAINTIFF’S COMPLAINT

       Plaintiff filed a complaint in which she asserts an “appeal” that is apparently related

to a dispute with some of her family members regarding certain real property. (Complaint,

ECF No. 1.) Plaintiff also filed a document entitled “emergency motion to stay,” in which

motion she asks the Court to enjoin Defendant Robert Smith from taking possession of the

real property and other personal property. (Motion, ECF No. 2.)

       With her submissions, Plaintiff filed an application to proceed in forma pauperis

(ECF No. 5), which application the Court granted. (ECF No. 6.) In accordance with the in

forma pauperis statute, a preliminary review of Plaintiff’s complaint is appropriate. 28

U.S.C. § 1915(e)(2).

       After review of Plaintiff’s filings, I recommend the Court dismiss the matter.

                                  STANDARD OF REVIEW

       The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure

meaningful access to the federal courts for those persons unable to pay the costs of bringing

an action. When a party is proceeding in forma pauperis, however, “the court shall dismiss
the case at any time if the court determines,” inter alia, that the action is “frivolous or

malicious” or “fails to state a claim on which relief may be granted” or “seeks monetary

relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       When considering whether a complaint states a claim for which relief may be

granted, courts must assume the truth of all well-plead facts and give the plaintiff the

benefit of all reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640

F.3d 1, 12 (1st Cir. 2011). A complaint fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       Although a pro se plaintiff’s complaint is subject to “less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), this is

“not to say that pro se plaintiffs are not required to plead basic facts sufficient to state a

claim, Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980). To allege a civil action in

federal court, it is not enough for a plaintiff merely to allege that a defendant acted

unlawfully; a plaintiff must affirmatively allege facts that identify the manner by which the

defendant subjected the plaintiff to a harm for which the law affords a remedy. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).




                                              2
                                             DISCUSSION

        Plaintiff’s filings reveal that she seeks review of a state court action involving a

dispute with family members over certain property.1 In fact, Plaintiff entitled this action

as an “appeal.” (Complaint at 1.) As I explained in two recommended decisions in a related

case Plaintiff filed, the Court does not have jurisdiction over Plaintiff’s claim:

              Federal district courts do not have jurisdiction to act as an appellate court
      to review the rulings of state courts. The only federal court with such authority
      is the United States Supreme Court. Silva v. Massachusetts, 351 F. App’x 450,
      454 (1st Cir. 2009) (“28 U.S.C. § 1257 vests the United States Supreme Court
      with exclusive ‘jurisdiction over appeals from final state-court judgments’”)
      (quoting Lance v. Dennis, 546 U.S. 459, 463 (2006) (per curiam)); see also
      Lance, 546 U.S. at 460 (“The Rooker-Feldman doctrine prevents the lower
      federal courts from exercising jurisdiction over cases brought by ‘state-court
      losers’ challenging ‘state-court judgments rendered before the district court
      proceedings commenced’”) (quoting Exxon Mobil Corp. v. Saudi Basic Indus.
      Corp., 544 U.S. 280, 284, (2005)).

              In McKenna v. Curtin, 869 F.3d 44 (1st Cir. 2017), the First Circuit
      reiterated the scope and significance of the Rooker-Feldman doctrine, and its
      reasoning is instructive in this case. The First Circuit, relying on the Rooker-
      Feldman doctrine, affirmed the dismissal of the plaintiff’s claim that the
      proceedings that resulted in a state court order suspending him from the practice
      of law violated his rights under the First, Seventh, and Fourteenth Amendments
      to the United States Constitution. The First Circuit reasoned that because the
      plaintiff complained of harm arising from a state court order, and asked the
      federal district court “to countermand that order,” his claim was “precisely the
      ‘functional equivalent of an appeal’ that the Rooker-Feldman doctrine forbids.”
      Id. at 48 (quoting Badillo-Santiago, 378 F.3d at 6). The First Circuit also
      concluded that the plaintiff’s claims did not constitute a challenge on behalf of
      the public for declaratory relief regarding the constitutionality of state court
      proceedings, because “all of the allegations in his complaint concern the
      constitutionality of the rules as applied to him.” Id. (emphasis in original).

1
 Plaintiff recently filed two other actions in which she made the same or similar allegations. See Smith v.
State of Maine, 2:19-cv-00222-GZS and Smith v. Maine Court System, No. 2:18-cv-202-GZS. I take
judicial notice of the dockets in the other cases, which are public records within the meaning of Fed. R.
Civ. P. 12(b)(6) and Fed. R. Evid. 201. See In re Mailman Steam Carpet Cleaning Corp., 196 F.3d 1, 8 &
n.2 (1st Cir. 1999) (explaining that a court may take judicial notice of its own docket).


                                                    3
        Plaintiff’s claim similarly is the “functional equivalent of an appeal.”

(Smith v. State of Maine, 2:19-cv-00222-GZS, Recommended Decision at 2-3, ECF

No. 18, Recommended Decision at 3 – 4, ECF No. 23.)

          Plaintiff’s claim is essentially an appeal from a state court decision. Plaintiff,

therefore, has not asserted an actionable claim within this Court’s subject matter

jurisdiction. Accordingly, Plaintiff’s claim should be dismissed.2

                                              CONCLUSION

          Based on the foregoing analysis, after a review of Plaintiff’s filings in accordance

with 28 U.S.C. § 1915(e)(2), I recommend the Court dismiss this matter.

                                                NOTICE

                 A party may file objections to those specified portions of a magistrate
          judge’s report or proposed findings or recommended decisions entered
          pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
          court is sought, together with a supporting memorandum, within fourteen
          (14) days of being served with a copy thereof.

                 Failure to file a timely objection shall constitute a waiver of the right
          to de novo review by the district court and to appeal the district court's order.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

          Dated this 18th day of July, 2019.




2
    If the Court adopts the recommendation, Plaintiff’s “emergency motion to stay” would be moot.

                                                     4
